Dear Mayor Mayeaux:
You have requested an opinion of this office regarding the Town's ability to lower the water bills of town residents and businesses in the absence of evidence that the meter is faulty or that the meter was misread. Particularly, you advise that the Town Council adjusted the bill of one local business even though the meter had not been misread and the meter was determined to be working properly.
Please be advised that La. Const. Art. VII, Sec. 14, generally prohibits the loan, pledge or donation of public funds, property or things of value to any person, association or corporation, public or private. If the Town Council adjusts the water bill of a town resident or business when all evidence indicates that the meter was properly read and that the meter was properly working, then the Town Council is in essence donating a public thing of value to that resident or business, in violation of La. Const. Art. VII, Sec. 14. In our opinion, such action by the Town is in violation of the constitution and therefore illegal. In accord: Atty. Gen. Ops. Nos. 90-498, 88-428, and 78-1562.
On the other hand, the Town would not be prohibited from adjusting a water bill that is clearly incorrect, such as in the case of a misread meter.
It is incumbent us to further advise you that LSA-R. S. 42:1461
imposes a personal obligation upon public officials and employees and prohibits them from misappropriating, misapplying, converting or misusing any funds or property under the custody or control of the public entity in which the office or employment is held. The breach of this obligation gives rise to an action in favor of the public entity for the recovery of such funds or property.
We trust the foregoing to be of assistance. Please do not hesitate to contact us if we can be of assistance in other areas of the law.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
DATE RECEIVED: September 23, 1997
DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL